IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nathaniel J. Johnson,                 :
                           Petitioner :
                                      :
     v.                               :
                                      :
Unemployment Compensation Board of    :
Review,                               :
                           Respondent :           No. 817 C.D. 2015



                                       ORDER



             NOW, February 22, 2016, upon consideration of petitioner’s application

for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge